Bland, J.
The assistant prosecuting attorney of the city of St. Louis, on August 27,1897, filed in the court of criminal correction for said city, an information charging in substance that the defendant at the city of St. Louis on the-day of August, 1897, did circulate to and among Louis Eiska, Miss Parker and divers other persons, obscene and indecent pamphlets, engravings and pictures publicly and on the streets of the city of St. Louis. An exhibit of the alleged indecent and obscene picture was contained in and filed with the information. A motion to quash the information was filed by the defendant, on the ground that the picture exhibited was not an indecent and obscene picture. This motion was by the court overruled. The issues were submitted to the court without a jury on an agreed statement of the facts, to the effect that the defendant did circulate the picture, by delivering the same to persons named in the information on the public streets of the city of St. Louis, and by delivering the same to sundry other persons and by passing them through open windows and thrusting them under the doors of residences in the said city. The court sitting as a jury found the defendant guilty and assessed his punishment at a fine of $50. Motions for new trial and in arrest of judgment were timely filed. These were overruled and defendant appealed.
If the picture is obscene, the conviction was right; if not obscene, defendant should have been acquitted. *317The picture can not be reproduced here, nor can it be described in language o’ther than obscene. It is a foul, vulgar caricature of the supposed evil effects from drinking the American Brewing Company’s beer, and an equally foul caricature of the supposed good effects consequent from the use of Union beer, printed side by side on the same card. Appellant on the authority of Anderson’s and Bouvier’s Law Dictionary, Worcester’s Dictionary, and the case of United States v. Loftus, 12 Fed. Rep. 673, gives the following definition of obscenity. “Obscenity is such indecency as is calculated to promote the violation of the law and the general corruption of morals. It is applied to language spoken, written or printed, and to pictorial productions and include what is foul and indecent, as well as immodest, or calculated to excite impure desires. ” The pictures fill the measure of the definition. Appellant’s stipulation of the facts is a full and complete confession of his guilt, more satisfactory than would have been his plea of guilty, and his conviction was right, if the information is sufficient. This is objected to because the verification of the information is not attested by the seal of the court. There is an affidavit to the information purporting to have been made and signed by one August H. Kruger and to have been sworn to before a deputy of the clerk of criminal correction. The signature of the clerk is not attested by the seal of the court, as should have been done. The information was a court paper, one of the files of the court.
judicial notice, The judge of a court having a clerk will take judicial notice of the signature of the clerk, and an attestation of such signature by a seal is not indispensable to satisfy the judge of the genuineness of his signature, an¿l when the attention of the judge was called to the signature of the clerk by the motion to quash in this case, it will be pre*318sumed in the absence of any evidence to the contrary, that he inspected the signature of the jurat and saw that it was genuine.
Discovering no reversible error in the record, we affirm the judgment;
All concur.